FILEE

UNITEI) sTATEs I)ISTRICT coURT AUG 1 4 20?2
FoR THE I)ISTRICT 0F CGLUMBIA C,e,k, U S_ mgmt & saw q
Courts for the District of Ct `=»'“-.,»:‘
JAMES R. NIBLoCK, )
Plaintiff, §
v. § Civil Acti0n No. l2-902
FEDERAL BUREAU oF PRlsoNs, i
Defendant. §
MEM0RANDUM 0P1N10N

The Court has allowed the above-captioned action to be provisionally filed. Before the
Court would consider the plaintiff s complaint and application to proceed in forma pauperz`s, the
plaintiff was directed to submit a certified copy of his trust fund account statement (or
institutional equivalent), including the supporting ledger sheets, for the six-month period
immediately preceding the filing of this complaint, obtained from the appropriate official of each
prison at which plaintiff is or was confined 28 U.S.C. § l9l5(a)(2). To date, the plaintiff has
not submitted the required financial information Accordingly, the C0urt will dismiss the

complaint and this action. An Order accompanies this Memorandum Opinion.

U&t¢»